Title: From Thomas Jefferson to the Senate and the House of Representatives, 22 November 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate & H. of Representatives
            [on or after 22 Nov. 1802]
          
          I communicate for information a copy of the speech of Arthur St. Clair, governor of the territory N.W. of the Ohio, delivered to the Convention assembled under the act of Congress for enabling that territory to form a constitution & for it’s admission into the union, which copy has been transmitted to me through authentic channels.   This outrage on the justice and wisdom of the National legislature, as well as on the respect due to it from every citizen, exhibited by an Executive officer at the head of an important member of the union, called for exemplary notice. it was due to these considerations, and equally so to the maintenance of harmony and good understanding between coordinate branches of the government to give prompt and decisive evidence that the Executive countenances none of it’s officers in acts or principles of insubordination to the legislative authority. he was immediately removed from office.
          Whether the seditious and disorganising suggestions of the speech furnish fit matter of cognisance to the Constitutional tribunals, is for them to consider.
        